   Case: 4:21-cv-00957-JAR Doc. #: 5 Filed: 08/04/21 Page: 1 of 5 PageID #: 13




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

KIERRA SHANTA MARTIN,                             )
o/b/o K.B.,                                       )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )           No. 4:21-cv-957-JAR
                                                  )
LEGAL SERVICES OF EASTERN                         )
MISSOURI,                                         )
                                                  )
                 Defendant.                       )

                                 MEMORANDUM AND ORDER

          This matter is before the Court upon plaintiffKierra Martin's motion for leave to proceed

in forma pauperis and submission of a civil complaint. Plaintiff will be granted leave to proceed
                                                       .                                \
                                                                                            \


in forma pauperis, and this action will be dismissed for. want of jurisdiction.

                                              Legal Standard

          The Federal Rules of Civil Procedure require this Court to dismiss a complaint if it

determines at any time that it lacks jurisdiction. Fed. R. Civ. P. 12(h)(3). Moreover, a complaint

filed in forma pauperis must be dismissed if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.C. § 1915. An action is frivolous if it "lacks an

arguable basis in either law or fact." Neitzke v. Williams, 490 U.S. 319, 328 (1989). An action

fails to state a claim upon which relief can be granted if it does not plead "enough facts to state a

claim to relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007).

          This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court
    Case: 4:21-cv-00957-JAR Doc. #: 5 Filed: 08/04/21 Page: 2 of 5 PageID #: 14




should "construe the complaint in a way that permits the layperson's claim to be considered

within the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even prose complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin y. Aubuchon,
                                                                                             I    •




623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                                 The Complaint

        Plaintiff filed the complaint against Legal Services of Eastern Missouri. 1 As an initial

matter, the Court notes plaintiff indicates she intends to bring this action on her own behalf and

on behalf of her child, and she has filed a motion seeking appointment as her child's next friend.

Plaintiff does not indicate, nor is it apparent, that she is a licensed attorney. Therefore, while she

may plead and conduct her own case personally, see 28 U.S.C. § 1654, she may not represent her

child's interests in federal court. See Lewis v. Lene-Smith Mfg. Co., 784 F.2d 829, 830 (7th Cir.

1986); see also Meeker v. Kercher, 782 F.2d 153, 154 (10th Cir. 1986) (minor child cannot bring

§ 1983 suit through parent acting as next friend if parent is not represented by counsel).

1
  This case is one of 7 civil actions plaintiff has brought pro se and in forma pauperis in this Court since
February 25, 2019. See Martin v. Swearingen, No. 4:19-cv-314-HEA (E.D. Mo. Feb. 25, 2019); Martin et
al. v. Benett; No. 4:19-cv-315-SNLJ (E.D. Mo. Feb. 25, 2019); Martin et al. v. Dunne, No. 4:19-cv-541-
HEA (E.D. Mo. Mar. 19, 2019); Martin v. Benett, No. 4:19-cv-2933-NCC (E.D. Mo. Oct. 29, 2019);
Martin v. Swearingen, No. 4:19-cv-3082 JCH (E.D. Mo. Nov. 12, 2019); and Martin v. St. Louis City
Family Court, et al., No. 4:21-cv-958-NAB (E.D. MO. Jul. 30, 2021). The claims plaintiff asserted in
many of those actions are similar to those asserted in the instant complaint. This Court takes judicial
notice of the foregoing prior litigation, the records of which are public records filed in this United States
District Court and which relate closely to the case at bar. See United States v. Jackson, 640 F .2d 614, 617
(8th Cir. 1981) (citations omitted).

                                                     2
   Case: 4:21-cv-00957-JAR Doc. #: 5 Filed: 08/04/21 Page: 3 of 5 PageID #: 15




Plaintiffs motion for appointment as next friend will be denied, and the Court will continue to

review the complaint as brought by plaintiff on her own behalf.

       Plaintiff invokes this Court's federal question jurisdiction, and identifies her claims as

"Legal Malpractice, Negligence, Professional Misconduct." (ECF No. 1 at 3). She identifies

herself and the defendant as Missouri citizens, and does not specify an amount in controversy.

She sets forth her statement of claim as follows.

       In 2018, "[a]ttomey had all my [illegible] I called several time[s] he said he will handle

and he just put it to-the side I never heard back." Id at 5. She also writes:

       They didn't do anything. They were supposed to file a[] tort claim on my behalf
       and I never heard back. They file for other parties and not me and I stated that
       were [illegible] my child [illegible] and need to get that false Oudgment] off my
       name. Negligence.

Id Plaintiff identifies her injuries as loss of her child, and damage to her name.

                                                 Discussion

       Federal courts are courts of limited, not general, jurisdiction. Thomas v. Basham, 931

F.2d 521, 522 (8th Cir. 1991). The existence of jurisdiction is a threshold requirement that must

be assured in every federal case. Kronholm v. Fed. Deposit Ins. Corp., 915 F.2d 1171, 1174 (8th

Cir. 1990);'see also Sanders v. Clemco Indus., 823 F.2d 214,216 (8th Cir. 1987) ("The threshold

requirement in every federal case is jurisdiction and we have admonished the district court to be

attentive to a satisfaction of jurisdictional requirements in all cases"). The issue of the existence

of jurisdiction may be raised at any time, by any party or the court. Gray v. City of Valley Park,

Mo., 567 F.3d 976, 982 (8th Cir. 2009). As noted above, if this Court determines at any time that

it lacks subject matter jurisdiction, it must dismiss the action. Fed. R. Civ. P. 12(h)(3).



                                                    3
   Case: 4:21-cv-00957-JAR Doc. #: 5 Filed: 08/04/21 Page: 4 of 5 PageID #: 16




           Federal question jurisdiction gives district courts original jurisdiction of civil actions

"arising under the Constitution, laws, or treaties of the United States." 28 U.S.C. § 1331.

Federal question jurisdiction is proper where a plaintiff asserts "[a] non-frivolous claim of a right

or remedy under a federal statute." Northwest South Dakota Prod. Credit Ass 'n v. Smith, 784

F2d 323, 325 (8th Cir. 1986). "If the asserted basis of federal jurisdiction is patently meritless,

then dismissal for lack of jurisdiction is appropriate." Biscanin v. Merrill Lynch & Co., Inc., 407

F.3d 905, 907 (8th Cir. 2005).

           Here, plaintiff invokes this Court's federal question jurisdiction, but she asserts no claims

that arise under the Constitution, laws, or treaties of the United States. Plaintiff may have

intended to bring claims pursuant to 42 U.S.C. § 1983, but she does not allege that any of her

federally-protected rights were violated, nor does she allege the defendant acted under color of
                                                                                .J
state law or took action that could be "fairly attributable to the State," as required to state a §

1983 claim. Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 937 (1982); see West v. Atkins, 487

U.S. 42, 48 (1988). Plaintiff does not cite, nor is the Court aware, of any other federal statute

under which her claims could be brought. The Court therefore concludes that plaintiffs assertion

of this Court's federal question jurisdiction is patently meritless, and that her allegations fail to

present a non-frivolous claim of a right or remedy under 42 U.S.C. § 1983 or any other federal

statute.

           It is clear this Court does not have diversity jurisdiction pursuant to 28 U.S.C. § 1332.

Plaintiff avers she and the defendant are Missouri citizens, and she makes no attempt to allege an

amount in controversy that meets the jurisdictional threshold. As set forth on the complaint form,

plaintiff signed the complaint under penalty of perjury that it was true and correct. (ECF No. 1 at


                                                     4
   Case: 4:21-cv-00957-JAR Doc. #: 5 Filed: 08/04/21 Page: 5 of 5 PageID #: 17




6). In doing so, she certified that her representations to the Court, including those regarding the

citizenship of herself and the defendant, had evidentiary support. See Fed. R. Civ. P. 1 l(b)(3). It

is therefore clear that the parties are not diverse, and this Court does not have jurisdiction

pursuant to 28 U.S.C. § 1332. Therefore, for the foregoing reasons, this action will be dismissed

for want of jurisdi,9tion. See Fed. R. Civ. P. 12(h)(3).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma

pauperis (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiffs motion for appointment as next friend

(ECF No. 4) is DENIED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel (ECF

No. 3) is DENIED AS MOOT.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 4th day of August, 2021.




                                                           A.    oss
                                                                STATES DISTRICT JUDGE




                                                   5
